Petition dismissed, with $75 costs and disbursements to the respondents. In this proceeding petitioner moved for a stay to enjoin further proceedings in the Supreme Court to punish him for criminal contempt,. Earlier, following a direction at Special Term that there be a jury trial to determine if petitioner’s disobedience of certain court orders was willful, petitioner moved in this court to stay a trial of such issues. In dismissing the application this court by its determination specifically found that the Supreme Court was vested with jurisdiction of the person and the subject matter and refused to stay the trial (Matter of Powell v. Supreme Ct., 26 A D 2d 779). The jury found petitioner guilty of criminal contempt for willfully disobeying five mandates of the court. Subsequently, the Trial Justice set aside the finding as to three of such mandates and imposed sentence on the remaining two mandates. Prior to the imposition of sentence petitioner moved to stay further proceedings on the part of the court and more particularly the Justice who presided at the trial. In light of our determination earlier referred to, the remedy sought is not available and accordingly the petition is dismissed. It might also be noted that between the date of the application and the return date of the proceeding, no stay having been granted, sentence was imposed and the matter has become moot. Concur—■ Botein, P. J., Breitel, Rabin, Stevens and Steuer, JJ.